Citation Nr: 1736477	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos and herbicide exposure.

2.  Entitlement to an effective date prior to September 23, 2011, for residuals squamous cell lung cancer, status post left upper lobectomy.

3.  Entitlement to an effective date prior to September 23, 2011, for a residual scar, status post left upper lobectomy.

4.  Entitlement to an initial compensable rating for residuals squamous cell lung cancer, status post left upper lobectomy.

5.  Entitlement to an initial compensable rating for a residual scar, status post left upper lobectomy. 

ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from September 1963 to September 1967.  The Veteran died in February 2015.  The Veteran's surviving spouse has been properly substituted as the appellant in this case. 

This appeal comes before the Board of Veterans' Appeals (Board) from March and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

Regrettably, the Board finds that additional development is required before the claims on appeal are decided.  A review of the file indicated that the Veteran requested a hearing before the Board at a local VA office in his October 2013 substantive appeal.  Further evidence of record suggested that the appellant has continued that request subsequent to the Veteran's death.  There is no indication from the record that the appellant has been scheduled for the requested hearing or that she has withdrawn her request.  Because hearings before the Board are scheduled by the RO, remand is required.  38 C.F.R. § 20.704 (2016).    

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for an in-person hearing before the Board at a local VA office for the issues listed in this appeal.  Notify the appellant of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




